Exhibit 10.1

 

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Third
Amendment”), effective as of August 28, 2008, is by and between GOLDEN OVAL
EGGS, LLC, a limited liability company organized under the laws of the State of
Delaware, GOECA, LP, a Delaware limited partnership, and MIDWEST INVESTORS OF
IOWA, COOPERATIVE, a cooperative organized under the laws of the State of Iowa
(individually each a “Borrower” and collectively the “Borrowers”) the banks and
other financial institutions or entities which are signatories hereto
(individually each a “Lender” and collectively the “Lenders”), and COBANK, ACB,
a federally charted instrumentality under the Farm Credit Act of 1971, as
amended, one of the Lenders and as agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

1.                                       The Lenders and the Borrowers entered
into an Amended and Restated Credit Agreement dated as of June 30, 2006 (the
“Credit Agreement”); and

 

2.                                       The Lenders and the Borrowers entered
into a First Amendment to the Amended and Restated Credit Agreement dated as of
April 30, 2007 (the “First Amendment”); and

 

3.                                       The Lenders and Borrowers entered into
a Second Amendment to the Amended and Restated Credit Agreement dated as of
October 19, 2007 (the “Second Amendment”); entered into an Extension Agreement
dated as of December 13, 2007 (the “First Extension”), and entered into an
Extension and Amendment Agreement as of March 11, 2008 (the “Second Extension”).
The Credit Agreement, First Amendment, Second Amendment, First Extension and
Second Extension together may be referred to as the “Amended Credit Agreement”;
and

 

4.                                       The Borrowers have requested certain
accommodations of the Lenders, and the Lenders are willing, upon the terms and
conditions set forth herein, to extend various reporting and maturity due dates
set forth under the Amended Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.  Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Amended Credit
Agreement, unless the context shall otherwise require. The word “Detailed” is
defined in the Second Extension, and such definition shall continue to apply.

 

--------------------------------------------------------------------------------


 

Section 2.  First and Second Amendment, Extensions.  This Third Amendment does
not replace or supplant the First and Second Amendment, or any continuing
provisions of the First Extension or Second Extension, except as specifically
provided herein. Borrowers shall fully perform their obligations under the
Amended Credit Agreement unless specifically modified herein. Nothing herein
shall be deemed a waiver by the Lenders of any term, condition, representation
or covenant applicable to Borrowers under the Amended Credit Agreement or any of
the other agreements, documents or instruments executed and delivered in
connection therewith, or of the covenants described therein, and failure of
Borrowers to comply shall be an Event of Default under the Amended Credit
Agreement.

 

Section 3.  Resumption of Tranche A and Tranche B Loans; Other Extensions.  The
parties acknowledge that the Borrowers have resumed principal payments under all
Tranche A and Tranche B loans.

 

Section 4.  Borrower Reporting Requirements. All Borrower reporting requirements
set out in the Amended Credit Agreement, as defined above, shall continue to be
observed by Borrowers.  In addition, within 24 hours of receiving a letter of
intent or other expression of interest, Borrowers will forward a confidential
copy of the same to the Administrative Agent.

 

Section 5.  Exploration of Strategic Alternatives.  The Borrowers shall continue
to explore strategic alternatives upon such terms and conditions as may be
mutually agreed to, in writing, by the parties hereto.

 

Section 6.  Thompson Wastewater Escrow Account.

 

Section 6.1.  Continued Funding of Account. Upon execution of this Third
Amendment, Borrowers will deposit One Million Dollars ($1,000,000.00) in to the
account maintained by Lenders for costs associated with the State of Iowa
mandated construction at the Thompson IA facility (previously defined as the
“Permitted Work”). This account, which has already been funded by the Borrowers
to the extent of $800,000, has commonly been referred to by the parties as the
“Thompson Wastewater Escrow”. Sweeps of cash from the Borrowers’ accounts for
purposes of additional funding of the Thompson Wastewater Escrow shall be made
as follows: $200,000 in September 2008, $200,000 in October 2008, $200,000 in
November 2008, and $100,000 in December 2008. The money shall be transferred to
the Thompson Wastewater Escrow on the 11th business day of each month. The
parties acknowledge that funds in the approximate amount of $118,000 have been
released by the Administrative Agent from the Thompson Wastewater Escrow at the
Borrowers’ request for payment of costs comprising part of the Permitted Work.

 

Section 6.2  Use of Account. As requested by the Borrowers, the Administrative
Agent will act as the disbursement agent for advances from the Thompson
Wastewater Escrow, provided that appropriately executed mechanic’s lien waivers
and invoices matching the project budget as tendered to Lenders will be required
before funds will be released for payment of third party invoices.

 

2

--------------------------------------------------------------------------------


 

Section 7.     Effectiveness of Amendments.  This Third Amendment shall become
effective upon delivery by the Borrowers of, and compliance by the Borrowers
with, the following:

 

7.1  This Third Amendment, including the documents substantially in the same
form as those set forth on Exhibits
A-1 and A-2, duly executed by each Borrower, Borrowers’ Agent, the
Administrative Agent and Lenders.

 

7.2  A copy of the limited liability company or corporate resolutions of each
Borrower authorizing the execution, delivery and performance of this Third
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Third Amendment certified as true and accurate by its
Secretary or Assistant Secretary (or other appropriate officer), along with a
certification by such Secretary, Assistant Secretary or officer (a) certifying
that there has been no amendment to such Borrower’s organizational documents
since true and accurate copies of the same were delivered to the Administrative
Agent with a certificate of the Secretary of such Borrower dated April 30, 2007,
and (b) identifying each officer of such Borrower authorized to execute this
Third Amendment and any other instrument or agreement executed by such Borrower
in connection with this Third Amendment (collectively, the “Third Amendment
Documents”), and certifying as to specimens of such officer’s signature and such
officer’s incumbency in such offices as such officer holds.

 

7.3  Reaffirmation of Security Documents by each Borrower in substantially the
same form of Exhibits A-1 and A-2 attached hereto.

 

7.4  Receipt by the Administrative Agent of executed legal opinions of counsel
to the Borrowers in form and substance reasonably satisfactory to the Lenders.

 

7.5  Payment to the Administrative Agent by the Borrowers of an extension fee in
the amount of $100,000.

 

7.6  The Borrowers shall have satisfied such other conditions as specified by
the Administrative Agent, including payment of all unpaid legal fees and
expenses incurred by the Administrative Agent through the date of this Amendment
in connection with the Credit Agreement and the Third Amendment Documents.

 

In addition, within a reasonable time but not later than September 15, 2008, the
Borrowers shall provide:

 

7.7  Certified copies of all documents evidencing any necessary company action,
consent or governmental or regulatory approval (if any) with respect to this
Third Amendment.

 

7.8  A certificate of good standing for each Borrower in the jurisdiction of its
formation or incorporation and each other jurisdiction where the character of
the properties owned or leased by such Borrower makes such qualification
necessary,

 

3

--------------------------------------------------------------------------------


 

certified by the appropriate governmental officials as of a date acceptable to
the Administrative Agent.

 

7.9  Results of a recent lien search in each of the jurisdictions where the
assets of each Borrower and its Subsidiaries are located, and such search shall
reveal no Liens on any of the assets of such Borrower or its Subsidiaries except
for those Liens permitted by Section 6.13 of the Credit Agreement or discharged
on or prior to date hereof pursuant to a document reasonably satisfactory to the
Administrative Agent.

 

Section 8.  No Waiver.  Nothing herein shall be deemed a waiver by the Lenders
of any term, condition, representation or covenant applicable to the Borrowers
under the Amended Credit Agreement or any of the other agreements, documents or
instruments executed and delivered in connection therewith, or of the covenants
described therein. Borrowers shall comply with any reporting requirements set
out under the Amended Credit Agreement.

 

Section 9.  Termination Date Extension – Revolving Notes. The Termination Date
as it applies to all Revolving Loans shall be extended to November 1, 2009. The
extension of the Termination Date for the Revolving Loans likewise extends
through November 1, 2009, the applicable dates for the Current Ratio, Working
Capital, Leverage Ratio, Fixed Charge Coverage Ratio, and Net Worth, as defined
in the Amended Credit Agreement. The One Million Dollar ($1,000,000.00) minimum
EBITDA requirement set forth in the Second Extension shall continue to apply.

 

Section 10.  Representations, Warranties, Authority, No Adverse Claim.

 

10.1  Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Third Amendment (a) all of the representations and warranties contained in
the Amended Credit Agreement are true, correct and complete in all respects as
of the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Amended Credit Agreement, and (b) there will exist
no Default or Event of Default under the Credit Agreement as amended by the
First, Second, and Third Amendments on such date which has not been waived by
the Lenders.

 

10.2  Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into the Third Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Third Amendment Documents and other agreements and
documents executed and delivered by such Borrower in connection herewith or
therewith by proper company action, and none of the Third Amendment Documents
nor the agreements contained herein or therein contravenes or constitutes a
default under any agreement, instrument or indenture to which such Borrower is a
party or a signatory or a provision of such Borrower’s articles of organization,
bylaws or any other agreement or requirement of law, or result in the imposition
of any Lien on any of its property under any agreement binding on or applicable
to such Borrower or any of its property except, if any, in favor of the Lenders.
Each Borrower represents and warrants that no consent, approval or

 

4

--------------------------------------------------------------------------------


 

authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by such Borrower of the Third Amendment Documents or
other agreements and documents executed and delivered by such Borrower in
connection therewith or the performance of obligations of such Borrower therein
described, except for those which the Borrower has obtained or provided and as
to which the Borrower has delivered certified copies of documents evidencing
each such action to the Administrative Agent.

 

10.3  No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have been taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of any Lender with respect to the Obligations.

 

Section 11.  Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and each Borrower acknowledge and affirm that the
Credit Agreement, as previously and hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by the First Amendment, Second Amendment and Third
Amendment shall remain unmodified and in full force and effect. All references
in any document or instrument to the Credit Agreement are hereby amended and
shall refer to the Credit Agreement as amended by the First Amendment and Second
Amendment and further modified by this Third Amendment. Each Borrower confirms
to the Administrative Agent and the Lenders that the Obligations are and
continue to be secured by the security interests granted by the Borrowers in
favor of the Administrative Agent for the benefit of the Administrative Agent
and the Lenders under the Security Documents, and all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Borrowers under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by each Borrower.

 

Section 12.  Merger and Integration, Superseding Effect.  This Third Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Third
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto, occurring after the execution of the First Amendment
and Second Amendment, with the effect that this Third Amendment shall control
with respect to the specific subjects hereof and thereof.

 

Section 13.  Severability.  Whenever possible, each provision of this Third
Amendment and the Third Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Third Amendment, the Third Amendment Documents or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such

 

5

--------------------------------------------------------------------------------


 

provision or the remaining provisions of this Third Amendment,  the other Third
Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

Section 14.  Successors.  The Third Amendment Documents shall be binding upon
the Borrowers and the Lenders and their respective successors and assigns, and
shall inure to the benefit of the Borrowers and the Lenders and the successors
and assigns of the Lenders.

 

Section 15.  Legal Expenses.  As provided in Section 9.2 of the Credit
Agreement, the Borrowers agree to reimburse the Administrative Agent, upon
request, for all reasonable out-of-pocket expenses (including attorney fees and
legal expenses of Kalina, Wills, Gisvold, & Clark PLLP, counsel for the
Administrative Agent) incurred in connection with the negotiation, preparation
and execution of the Third Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Third Amendment
Documents, and in enforcing the obligations of the Borrowers under the Third
Amendment Documents, and to pay and save the Administrative Agent and Lenders
harmless from all liability for, any stamp or other taxes which may be payable
with respect to the execution or delivery of the Third Amendment Documents,
which obligations of the Borrowers shall survive any termination of the Credit
Agreement.

 

Section 16.  Release and Indemnification of Lenders.  Borrowers hereby release
the Administrative Agent and the Lenders and their respective Affiliates (as
defined in the Credit Agreement) and the directors, officers, employees,
attorneys and agents of the Administrative Agent and the Lenders and their
respective Affiliates, from any and all claims by Borrowers against the
foregoing arising from or related to the negotiation and execution of this Third
Amendment and the Third Amendment Documents.

 

Borrowers further hereby agree to defend, protect, indemnify and hold harmless
the Administrative Agent and the Lenders and their respective Affiliates (as
defined in the Credit Agreement) and the directors, officers, employees,
attorneys and agents of the Administrative Agent and the Lenders and their
respective Affiliates (all referred to hereafter as an “Indemnitee” or
cumulatively as “Indemnitees”) from and against any and all claims, actions,
damages, liabilities, judgments, costs and expenses imposed upon, incurred by or
asserted against any Indemnitee, whether direct, indirect or consequential and
whether based on any federal, state, local or foreign laws or regulations under
common law or on equitable cause, or on contract or otherwise:

 

(a)          by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto (including the Short Term Revolving Note), or any transaction
contemplated by any Loan Documents (including the Short Term Revolving Note); or

(b)         by reason of, or relating to or in connection with any credit
extended or used under the Loan Documents or any act done or omitted by any
Person, or the exercise of any rights or remedies thereunder, including the
acquisition of any collateral by the

 

6

--------------------------------------------------------------------------------


 

Lenders by way of foreclosure of the Lien thereon, deed or bill of sale in lieu
of such foreclosure or otherwise;

 

provided, however, that the Borrowers shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct.

 

This release and indemnification applies, without limitation, to any act,
omission, event or circumstance existing or occurring on or after the payment in
full of the Obligations, and shall be in addition to any liability the Borrowers
may otherwise have under the Amended Credit Agreement as further amended by this
Third Amendment.

 

Section 17.  Headings.  The headings of various sections of this Third Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Third Amendment.

 

Section 18.  Counterparts.  The Third Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

 

Section 19.  Governing Law.  AT THE OPTION OF THE ADMINISTRATIVE AGENT, THIS
AGREEMENT AND THE OTHER AMENDMENT DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT
OR COLORADO STATE COURT SITTING IN CITY OR COUNTY OF DENVER; AND EACH BORROWER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY BORROWER COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNIDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE ADMINISTRATIVE AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

 

Section 20.  Waiver of Jury Trial.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

GOLDEN OVAL EGGS, LLC,

 

as a Borrower and the Borrowers’ Agent

 

 

 

By:

/s/ Thomas A. Powell

 

Thomas A. Powell, Chief Financial Officer

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,

 

COOPERATIVE, as a Borrower

 

 

 

 

 

By:

/s/ Thomas A. Powell

 

Thomas A. Powell, Chief Financial Officer

 

 

 

 

Address for the Borrowers

GOECA, LP, as a Borrower

For Purposes of Notice:

By its General Partner

 

GOEMCA, Inc.

1800 Park Avenue East

 

Renville, MN 56284

By:

/s/ Thomas A. Powell

Fax: (320) 329-3276

Thomas A. Powell, Chief Financial Officer

Attention:

 

 

8

--------------------------------------------------------------------------------


 

COBANK, ACB, as a Lender and as the

 

Administrative Agent

 

 

 

By:

/s/ Ronald P. Seigley

 

 

Name:

Ronald P. Seigley

 

 

Title:

Vice President – Special Assets

 

 

 

 

 

Address for all notices:

 

5500 South Quebec Street

 

Greenwood Village, CO 80111

 

PO. Box 5110

 

Denver, CO 80217

 

Attention: Ron Seigley

 

Fax: (303) 740-4021

 

 

 

 

METROPOLITAN LIFE INSURANCE

COMPANY, as a Bank and Lender (as to the Short Term Revolving Note)

 

By:

/s/ Michael A. Wilson

 

 

Name:

Michael A. Wilson

 

 

Title:

Regional Director

 

 

 

 

 

 

 

Address for funding notices:

 

4401 Westown Parkway, Suite 220

 

West Des Moines, IA 50266

 

Fax: (515) 223-0757

 

Attention: Tony Jennings

 

 

 

 

 

Address for all other notices:

 

4401 Westown Parkway, Suite 220

 

West Des Moines, IA 50266

 

Fax: (515) 223-0757

 

Attention: Tony Jennings

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-1

TO THIRD AMENDMENT

TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF REAFFIRMATION OF SECURITY DOCUMENTS  (GOE/MII)

 

August    , 2008

 

CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

PO. Box 5110

Denver, CO 80217

Attention: Ron Seigley

Fax: (303) 740-4021

 

Re:          Security Agreement dated September 13, 2004 (as the same has been
or may be amended, restated or otherwise modified from time to time, the “
Security Agreement” executed by Golden Oval Eggs, LLC and Midwest Investors of
Iowa, Cooperative (collectively, the “Grantors”), in favor of CoBank, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) to the
lenders party to the Credit Agreement described below (the “Lenders”), and
related Security Documents.

 

The Grantors, the Lenders and the Administrative Agent are parties to an Amended
and Restated Credit Agreement dated June 30, 2006, which agreement was further
amended by the First Amendment to Amended and Restated Credit Agreement dated
April 30, 2007, and further amended by the Second Amendment to the Amended and
Restated Credit Agreement dated October 19, 2007 (said amended agreement to be
referred to hereafter as the “A & R Credit Agreement”). The A & R Credit
Agreement is being further amended pursuant to a Third Amendment to Amended and
Restated Credit Agreement dated concurrently herewith between the Grantors and
GOECA, LP (collectively the “Borrowers”) the Lenders and the Administrative
Agent. This will confirm that the obligations of the Borrowers to the
Administrative Agent or any Lender under the A & R Credit Agreement, as amended
by the Third Amendment, and including the Short Term Revolving Note, constitute
“Obligations” of the Grantors to the Administrative Agent within the meaning of
the Security Documents. The undersigned confirms to the Administrative Agent and
the Lenders that all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the undersigned under the Security Documents and any and all other documents and
agreements entered into with respect to the obligations under the Security
Documents, are incorporated herein by reference and are hereby ratified and
affirmed in all respects by the undersigned.

 

10

--------------------------------------------------------------------------------


 

[EXHIBIT A-1 TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

GOLDEN OVAL EGGS, LLC

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,

 

COOPERATIVE

 

By:

 

 

Name:

 

 

Its:

 

 

 

[ Signature Page to Reaffirmation of Security Agreement]

 

[EXHIBIT A-1 TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 TO THIRD AMENDMENT

TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF REAFFIRMATION OF SECURITY DOCUMENTS (GOECA)

 

August     , 2008

 

CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

P0. Box 5110

Denver, CO 80217

Attention: Ron Seigley

Fax: (303) 740-4021

 

Re:          Security Agreement dated June 30, 2006 (as the same has been or may
be amended, restated or otherwise modified from time to time, the “Security
Agreement” executed by GOECA, LP, a Delaware limited partnership (the
“Grantor”), in favor of CoBank, ACB, as administrative agent (in such capacity,
the “Administrative Agent”) to the lenders party to the Credit Agreement
described below (the “Lenders”), and related Security Documents.

 

The Grantor, the Lenders and the Administrative Agent are parties to an Amended
and Restated Credit Agreement dated June 30, 2006; which agreement was further
amended by the First Amendment to Amended and Restated Credit Agreement dated
April 30, 2007, and further amended by the Second Amendment to the Amended and
Restated Credit Agreement dated October 19, 2007 (said amended agreement to be
referred to hereafter as the “A & R Credit Agreement”). The A & R Credit
Agreement is being further amended pursuant to a Third Amendment to Amended and
Restated Credit Agreement dated concurrently herewith between the Grantor,
Golden Oval Eggs, LLC, a Delaware limited liability company, and Midwest
Investors of Iowa, Cooperative, an Iowa cooperative (collectively with Grantor,
the “Borrowers”), the Lenders and the Administrative Agent. This will confirm
that the obligations of the Borrowers to the Administrative Agent or any Lender
under the A & R Credit Agreement, as amended by the Third Amendment, and
including the Short Term Revolving Note, constitute “Obligations” of the Grantor
to the Administrative Agent within the meaning of the Security Documents. The
undersigned confirms to the Administrative Agent and the Lenders that all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the undersigned under the Security
Documents and any and all other documents and agreements entered into with
respect to the obligations under the Security Documents, are incorporated herein
by reference and are hereby ratified and affirmed in all respects by the
undersigned.

 

12

--------------------------------------------------------------------------------


 

[EXHIBIT A-2 TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

GOECA, LP, as Grantor

 

By its General Partner

 

GOEMCA, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Grantor

 

340 Dupont Avenue MB

 

Renville, MN 56284

 

Grantor’s Org. ID #4154844

 

[Signature Page to Reaffirmation of Security Agreement]

 

[EXHIBIT A-2 TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

13

--------------------------------------------------------------------------------